            Case 6:20-cv-01240-BR        Document 21       Filed 07/26/21      Page 1 of 2




Robyn M. Rebers, OSB# 034309
Robyn M. Rebers LLC
PO Box 3530
Wilsonville, OR 97070
Tel: 503-871-8890
Fax: 888-398-8793
robyn@reberslaw.com
Attorney for Plaintiff


                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON



CHRISTINA PEREZRAMIREZ O/B/O J.P.,                             CV No.: 6:20-cv-01240-BR

                       Plaintiff,
                                                               ORDER FOR EAJA FEES
       v.


COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
________________________________

       Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA), 28

U.S.C. § 2412, and 28 U.S.C. § 1920, it is hereby ordered that EAJA attorney’s fees of $6,524.29

and costs in the amount of $0.00, for a total of $6,524.29, shall be awarded to Plaintiff pursuant

to Astrue v. Ratliff, 560 U.S. 586 (2010).

       If it is determined that Plaintiff’s EAJA fees and costs are not subject to any offset

allowed under the Department of the Treasury’s Offset Program, then the check for EAJA fees

and costs shall be made payable to attorney Robyn M. Rebers, based upon Plaintiff’s assignment

of these amounts to Plaintiff’s attorney. If it is determined that Plaintiff has debt subject to the

Treasury Offset Program, then the check for the remaining funds after offset of the debt shall be




Page 1 - Order for EAJA Fees                                                      6:20-cv-01240-BR
         Case 6:20-cv-01240-BR        Document 21      Filed 07/26/21     Page 2 of 2




made payable to Plaintiff. Any check for EAJA fees shall be mailed to Plaintiff’s counsel, Robyn

Rebers, at P.O. Box 3530, Wilsonville, Oregon 97070.

       IT IS SO ORDERED.


       DATED this ____          July
                  26th day of ____________, 2021.
                                                           /s/ Anna J. Brown
                                                   ______________________________
                                                   ANNA J. BROWN
                                                   United States Senior District Judge


Presented by:
Robyn M. Rebers OSB# 034309
Attorney for Plaintiff




Page 2 - Order for EAJA Fees                                                 6:20-cv-01240-BR
